EXHIBIT A
  Case 2:20-cv-04647-GW-MAA Document 33 Filed 12/03/20 Page 1 of 6 Page ID #:650

                                                                                                         JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-4647-GW-MAAx                                            Date      December 3, 2020
 Title             Geragos & Geragos Engine Company No. 28, LLC v. Hartford Fire Insurance Company,
                   et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Matthew M. Hoesly                                      Robyn C. Crowther
                                                                              Sarah D. Gordon
 PROCEEDINGS:                TELEPHONIC HEARING ON DEFENDANT AND COUNTER
                             CLAIMANT SENTINEL INSURANCE COMPANY, LTD.'S MOTION
                             FOR JUDGMENT ON THE PLEADINGS [29]


The Court’s Tentative Ruling is circulated and attached hereto. Court hears oral argument. Based on the
Tentative, and for reasons stated on the record, the Court GRANTS the motion and dismisses this action
with prejudice.




                                                                                                  :     07
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:20-cv-04647-GW-MAA Document 33 Filed 12/03/20 Page 2 of 6 Page ID #:651




 Geragos & Geragos Engine Company No. 28, LLC v. Hartford Fire Ins. Co. et al.; Case No. 2:20-cv-
 04647-GW-(MAAx); Tentative Ruling on Motion for Judgment on the Pleadings



 I.      Background1
         As in many other similar cases being litigated across the country, plaintiff Geragos &
 Geragos Engine Company No. 28, LLC (“G&G”) – the owner and operator of a commercial office
 building in downtown Los Angeles – disagrees with its property insurance provider over whether
 its policy covers losses due to restrictions imposed to combat the ongoing COVID-19 pandemic.
 In response to various city- and state-government orders for individuals to shelter at home and for
 non-essential businesses to close down, several of G&G’s tenants have fallen behind on rent
 payments, and in some cases have closed down their businesses and moved out. Compl. ¶ 19.
         In the summer of 2019, before the pandemic hit, G&G purchased a property insurance
 policy (the “Policy”2) from defendants Hartford Fire Insurance Company and Sentinel Insurance
 Company. Id. ¶ 6. The Policy spanned one year, from July 4, 2019 through July 4, 2020. It
 contained several coverage provisions that purported to cover losses attributable to “direct physical
 loss of or physical damage to” the covered property. See Policy at 46, 54.
         G&G argues that its loss of business income caused by the various shutdown orders is
 covered by the Policy. On March 20, 2020, G&G submitted a claim to Sentinel for reimbursement.
 Compl. ¶ 50. Four days later, Sentinel denied the claim, concluding that G&G had not suffered a
 physical loss of or damage to its property and that in any event a “virus exclusion” in the Policy
 would also bar G&G’s claims. Ans. at 18.
         G&G disputes Sentinel’s denial of its claim and filed this lawsuit against Hartford and
 Sentinel in state court, asserting three claims: (1) a claim for declaratory relief regarding the
 Policy’s coverage of G&G’s losses; (2) a claim for breach of the implied duty of good faith and
 fair dealing; and (3) a violation of California’s insurance code. Defendants removed the case to
 federal court based on diversity jurisdiction. See NoR at 1. Before the Court is Sentinel’s motion
 for judgment on the pleadings.


         1
            The following abbreviations are used for the filings: (1) Notice of Removal (“NoR”), ECF No. 1; (2)
 Complaint (“Compl.”), ECF No. 1-1; (3) Defendant’s Answer to Complaint and Counterclaim for Declaratory Relief
 (“Ans.”), ECF No. 22; (4) Business Owner’s Policy (“Policy”), ECF No. 22-1.
         2
             See supra note 1; ECF No. 22-1.

                                                           1
Case 2:20-cv-04647-GW-MAA Document 33 Filed 12/03/20 Page 3 of 6 Page ID #:652




 II.     Legal Standard
         Rule 12(c) allows for any party to move for judgment on the pleadings after the pleadings
 are closed but within such time as not to delay the trial. Besides being available to plaintiffs, the
 other major difference between a Rule 12(c) motion and Rule 12(b)(6) motion is the time of filing.
 Dworking v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989). The standard applied
 on a Rule 12(c) motion is essentially the same as Rule 12(b)(6) motions, meaning a judgment on
 the pleadings is appropriate when, even if all material facts in the pleading under attack are true,
 the moving party is entitled to judgment as a matter of law. Fleming v. Pickard, 581 F.3d 922,
 925 (9th Cir. 2009). A defendant is not entitled to judgment on the pleadings if the complaint
 raises issues of fact, which if proved would support recovery. Similarly, if a defendant raises an
 affirmative defense in his answer it will usually bar judgment on the pleadings.               General
 Conference Corp. Of Seventh-Day Adventists v. Seventh-Day Adventist Congregational Church,
 887 F.2d 228, 230 (9th Cir. 1989).
 III.    Discussion
         The interpretation of the Policy is governed by California law. See generally Stonewall
 Surplus Lines Ins. Co. v. Johnson Controls, Inc., 14 Cal. App. 4th 637, 718-21 (1993) (principal
 location of insured risk is most important consideration in determining which state’s law applies
 to insurance policy); Restatement (Second) of Conflict of Laws § 193 (rights created by policy are
 determined by the local law of the state which the parties understood was to be the principal
 location of the insured risk).
         “When determining whether a particular policy provides a potential for coverage,” a court
 “[is] guided by the principle that interpretation of an insurance policy is a question of law.” Waller
 v. Truck Ins. Exch., Inc., 11 Cal.4th 1, 18 (1995). “[A]ny ambiguity or uncertainty in an insurance
 policy is to be resolved against the insurer and . . . if semantically permissible, the contract will be
 given such construction as will fairly achieve its object of providing indemnity for the loss to which
 the insurance relates.” Reserve Ins. Co. v. Pisciotta, 30 Cal.3d 800, 807 (1982). The purpose is
 “to protect the insured’s reasonable expectation of coverage in a situation in which the insurer-
 draftsman controls the language of the policy.” Id. at 808. “Whereas coverage clauses are
 interpreted broadly so as to afford the greatest possible protection to the insured, exclusionary
 clauses are interpreted narrowly against the insurer.” Id.
         A. The terms of the insurance policy

                                                        2
Case 2:20-cv-04647-GW-MAA Document 33 Filed 12/03/20 Page 4 of 6 Page ID #:653




          The Policy’s Special Property Coverage Form begins with the statement that Sentinel “will
 pay for direct physical loss of or physical damage to Covered Property at the premises . . . caused
 by or resulting from a Covered Cause of Loss.” Policy at 45 (emphasis added). “Covered Causes
 of Loss” in turn are defined as “RISKS OF DIRECT PHYSICAL LOSS,” subject to some
 exclusions and limitations. Id. at 46.
          G&G argues that it is entitled to coverage under three provisions in the Policy: (1) Business
 Income; (2) Extra Expense; and (3) Civil Authority. Opp. at 4, 6.
          The Business Income coverage provides that Sentinel:
          will pay for the actual loss of Business Income you sustain due to the necessary
          suspension of your “operations” during the “period of restoration”. The suspension
          must be caused by direct physical loss of or physical damage to property at the
          “scheduled premises” . . . caused by or resulting from a Covered Cause of Loss.
 Policy at 54 (emphasis added). Similarly, the Extra Expense coverage provides that Sentinel:
          will pay reasonable and necessary Extra Expense you occur during the ‘period of
          restoration’ that you would not have incurred if there had been no direct physical
          loss or physical damage to [the covered property].
 Id. (emphasis added). Finally, the Civil Authority coverage extends to:
          Apply to the actual loss of Business Income you sustain when access to [the covered
          property] is specifically prohibited by order of a civil authority as the direct result
          of a Covered Cause of Loss to property in the immediate area of your [covered
          property].
 Id. (emphasis added).
          B. Whether G&G has suffered from any “direct physical loss of or physical damage to”
             its property3
          All of the three coverage provisions, which G&G argues apply to its situation, require that
 G&G’s property suffer from some “direct physical loss” or “physical damage.”
          Several courts in this district (including this Court) and elsewhere across the nation have
 found that COVID-related restrictions on commercial activity and individuals’ activities do not
 constitute “direct physical loss” or “physical damage” to property in the insurance context
 involving nearly identically-worded provisions. In fact, in a lawsuit brought by a restaurant
 located in the very same G&G building at issue in this case, a court in this district held that the
 restaurant had not suffered any “direct physical loss or direct physical damage” due to the COVID-


          3
            To be clear, the reasoning also applies to whether G&G has suffered any “direct physical loss” (without the
 preposition “of”) that would be a Covered Cause of Loss under the Civil Authority provision.

                                                               3
Case 2:20-cv-04647-GW-MAA Document 33 Filed 12/03/20 Page 5 of 6 Page ID #:654




 19 restrictions imposed by local and state governments. See Mark’s Engine Co. No. 28 Rest., LLC
 v. Travelers Indem. Co. of Connecticut, No. 2:20-cv-04423, 2020 WL 5938689, at *1 (C.D. Cal.
 Oct. 2, 2020); see also 10E, LLC v. Travelers Indem. Co. of Connecticut, No. 2:20-cv-04418, 2020
 WL 5359653 (C.D. Cal. Sept. 2, 2020) (finding that plaintiff had not suffered any “direct physical
 loss of or damage to” property); Plan Check Downtown III, LLC v. AmGuard Ins. Co., No. 20-cv-
 06954, 2020 WL 5742712 (C.D. Cal. Sept. 10, 2020) (same).
          G&G has not offered a persuasive argument for why all those courts decided the issue
 incorrectly. It repeats the same arguments those courts all considered in their rulings. For
 example, G&G’s argument that a physical alteration is not required is based primarily on a district
 court’s reasoning in Total Intermodal Servs. Inc. v. Travelers Prop. Cas. Co. of Am., No. 17-cv-
 04908, 2018 WL 3829767 (C.D. Cal. July 11, 2018). See Opp. at 7-8. However, that very same
 district court judge also presided over the Mark’s Engine Co. No. 28 Rest. case. The judge
 considered the exact same argument that G&G raises here and did not find it persuasive. See
 Mark’s Engine Co. No. 28 Rest., 2020 WL 5938689, at *4 (observing that “to the extent Plaintiff
 relies on this Court’s order in Total Intermodal for the proposition that “direct physical loss of”
 encompasses deprivation of property without physical change in the condition of the property, the
 Court notes that such an interpretation of an insurance policy would be without any manageable
 bounds”).
          Given the volume of similar COVID-19 insurance litigation that is taking place across the
 nation, it is not a surprise that some courts will have decided in favor of the insureds. The cases
 cited to by G&G in support of its argument are those of state court decisions applying the law of
 other states. See Opp. at 10-11 (citing to North Carolina and Pennsylvania court decisions).4 The
 Court is not persuaded that these handful of decisions are enough to outweigh the much greater
 volume of case law going the other way.5


          4
              G&G also cites to a federal district court’s decision applying Florida law. See Opp. at 10 (citing
 Urogynecology Specialist of Florida LLC v. Sentinel Insurance Company, LTD, No. 6:20-cv-01174, 2020 WL
 5939172 (M.D. Fla. Sept. 24, 2020)). While that court denied the insurer’s motion to dismiss the insured’s complaint,
 it was not presented with all the arguments raised here. While the insurer there argued that a virus exception applied,
 it did not argue – and therefore, the court did not consider – that the insured had not suffered any “direct physical loss”
 of or “physical damage” to its property. Furthermore, the court’s denial was based in part on the fact that the parties
 failed to provide the court with all the relevant policy documents.
          5
            This Court is aware of a single-page minute order from a California superior court overruling a demurrer
 without citation to any applicable law in Best Rest Motel Inc. v. Sequoia Ins. Co., No. 37-2020-00015679-CU-IC-CTL
 (San Diego Cty. Super. Ct. Sept. 30, 2020). However, that decision does not alter the Court’s analysis herein.

                                                                  4
Case 2:20-cv-04647-GW-MAA Document 33 Filed 12/03/20 Page 6 of 6 Page ID #:655




        Because the Court finds that G&G has not suffered any “direct physical loss of or physical
 damage to” its property, the Court also finds that G&G is not entitled to any reimbursement under
 the Policy. The Court does not reach the issue of whether the virus exclusion applies. Because all
 three of G&G’s claims are based on Sentinel’s allegedly wrongful denial of coverage under the
 Policy, the Court dismisses all those claims.
 IV. Conclusion
        Based on the foregoing discussion, the Court would grant the motion. At the hearing, the
 Court would discuss with the parties whether there should be leave to amend.




                                                     5
